Citation Nr: 1543926	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-34 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left knee condition.

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches, concentration and memory problems, irritability and anxiety.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

D. Rogers, Counsel  

INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In January 2014, the Board remanded the Veteran's claim for service connection for residuals of a TBI for additional development.  The case has since been returned to the Board for further appellate consideration.

The Board acknowledges that a VA Form 646 is not of record pertaining to any of the issues on appeal.  In July 2015, the Board placed this case into co-located abeyance so VA could attempt to contact the Veteran's representative and request that a VA Form 646 or Informal Hearing Presentation could be provided pertaining to the issues on appeal.  It appears that the RO contacted the Veteran's representative via email and requested that written argument be submitted no later than August 19, 2015.  In September 2015, the RO again contacted the Veteran's representative via email and requested submission of VA Form 646 or equivalent pertaining to the issues on appeal.  On September 3, 2015, the Veteran's representative contacted the RO regarding its request for submission of VA Form 646 pertaining to the issues on appeal.  The RO returned the representatives call and left a voice message containing the Veteran's claims number and the issues to be addressed in the requested VA Form 646.  To date, a VA Form 646 or equivalent has not been received from the Veteran's representative pertaining to the issues on appeal.  Accordingly, the Board will proceed to adjudicate the claims on appeal.

In September 2015, additional ongoing VA treatment records were associated with the Veteran's electronic claims file.  While the Veteran has not submitted a waiver of initial RO consideration of those records, remand for obtainment of a waiver is not necessary in this case as the Veteran's substantive appeals were filed in December 2013 with respect to his claimed residuals of a TBI, and August 2015 with respect to his claimed left knee disability.  38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, where the Substantive Appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).   

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to service connection for migraine headaches has been raised by the Veteran in a supplemental claim received on July 31, 2015, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board did not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1. Service connection for a left knee condition was denied in a June 1985 rating decision; the Veteran did not appeal.

2. The evidence received since the June 1985 rating decision is neither cumulative nor redundant relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee condition.

3. A left knee condition was not manifested in service; arthritis of the left knee is not shown to have manifested within one year following the Veteran's separation from service; and the preponderance of the evidence weighs against a finding that any diagnosed left knee disability had onset during or is related to any incident of the Veteran's military service.   

4. The preponderance of the evidence weighs against a finding that a traumatic brain injury was incurred during the Veteran's active military service. 


CONCLUSIONS OF LAW

1. The June 1985 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

2. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

4. Service connection for residuals of a TBI, to include headaches, concentration and memory problems, irritability, and anxiety, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for a left knee condition, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA sent letters to the Veteran in March and July 2010 that addressed the notice elements concerning his claims for service connection for residuals of a TBI and a left knee condition.  The letters informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the available record includes service treatment records and post-service VA and private medical treatment reports.  

As noted, the Board remanded the Veteran's claim for service connection for residuals of a TBI in January 2014 for obtainment of any available records from the Social Security Administration (SSA), including any medical records that the Veteran submitted in support of his claim for disability benefits, and readjudication of the claim.  In February 2014, the AMC requested any such records from the SSA.  Correspondence received from the SSA in February 2014 indicates that the SSA cannot send the Veteran's SSA records requested because such records do not exist and further efforts to obtain them will be futile as his medical records had been destroyed.  In a March 2014 letter, the AMC notified the Veteran that correspondence received from the SSA indicated that his medical records at that agency had been destroyed and are therefore unavailable for review.  The AMC requested that the Veteran submit any relevant documents in his possession, to include any available copies of his SSA records.  To date, the Veteran has not submitted any records from the SSA.  The AMC readjudicated the case in the July 2014 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims. The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

In addition, the Veteran was afforded a VA knee examination in October 2013, and VA mental disorders and TBI examinations in December 2010 and November 2013 to determine the nature and etiology of his claimed left knee condition and residuals of a TBI disability.  In each examination report, the VA examiners noted a review of the claims folder, and recorded the Veteran's reported medical history and considered the findings from the clinical evaluation.  The Board finds that VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Petition to Reopen Previously Denied Claim

The Veteran seeks entitlement to service connection for a left knee condition.  Implicit in this claim is his petition to reopen the previously denied claim for entitlement to service connection for a left k knee condition.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a left knee condition.

In June 1985, the RO denied entitlement to service connection for a left knee condition.  The RO noted that the Veteran's claimed left knee condition was not shown to have been related to his military service, to include complaint of left knee pain therein.  The Veteran did not perfect an appeal as to the denial of service connection for a left knee condition and the decision is therefore final. 38 U.S.C.A. §§ 7104, 7105.

Since the June 1985 decision, additional information and evidence has been associated with the claims file for review, to include ongoing VA treatment records, lay statements of the Veteran and his family and friends suggesting that the Veteran has had left knee problems continuously since his discharge from service, a February 2012 statement of his VA treating nurse practitioner which appears to relate that Veteran's currently diagnosed left knee degenerative osteoarthritis to history of left knee injury during service, report of an October 2015 VA knee examination, and a July 2015 statement from Dr. JTK, M.D., which relates the Veteran's current left knee disability to history of left knee injury during service.

The Veteran's and others' lay contentions in support of his claim are considered credible at this stage of the analysis, and his recent statements of record represent a more detailed exposition of his lay contentions than were of record at the time of the prior final denial.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, the February 2012 statement received from the Veteran's VA nurse practitioner and the July 2015 statement form a private orthopedic physician suggest that the Veteran's current left knee disability may have been incurred or related to injury during his active military service.  

In short, the above evidence was added to the record subsequent to the prior final rating decision, relates to an unestablished fact necessary to substantiate the claim (i.e., a link between a current disability and service and/or service-connected disability), is not merely cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.  For these reasons, the claim of entitlement to service connection for a left knee condition is considered reopened on the basis of the receipt of new and material evidence, and to that extent only the appeal is granted at this juncture.  38 C.F.R. § 3.156(a).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Certain chronic disabilities (such as arthritis), may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time post service (one year for arthritis).  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be established for certain chronic disabilities by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

i.) Left Knee Condition 

The Veteran seeks entitlement to service connection for a left knee condition.  He asserts that he has had left knee pain since military service that has continued to worsen over time, and that his current left knee disability had onset in service or is otherwise related to complaint of left knee pain during service in June 1964.

A review of the Veteran's service treatment records show a single complaint of pain behind the left knee with PT.  Physical examination of the left knee was negative and medication was prescribed for left knee pain to be taken as needed.  During separation examination in May 1965, the Veteran indicated that he was in good health and he checked "no" in response to whether he experienced any history of a "bone or joint deformity" and "trick' or locked knee."  Clinical evaluation of his lower extremities was reported as normal.  There were no defects or diagnosis pertaining to the left knee.  The Veteran was deemed qualified for separation.

Private treatment records submitted by the Veteran in August 1984 contain a March 1983 clinical evaluation that noted history of left knee injury in December 1979.  

During VA examination in January 1985, x-ray of the left knee was read as showing small extosis, otherwise normal.  The examiner diagnosed internal derangement of the left knee.  

In February 1985, lay statements received from the Veteran's friends and family indicated that he has had left knee complaints since his return from military service.  JCC stated that he became aware of the Veteran's left knee condition in 1966 or 1967.  CLJ, an old co-worker of the Veteran's stated that the Veteran began complaining about his knees after service and that the Veteran lost a job they worked together due to knee problems.  The Veteran's mother stated that the Veteran underwent a knee operation in 1969 which caused the Veteran a great deal of pain, which she stated was sometimes unbearable.  

In a February 1985 statement, Dr. WGF, M.D., stated that the Veteran had been a patient at the Milwaukee Pain Clinic since February 1985 for multiple diagnoses, which included sprain and tear of the collateral ligament of the left knee.  

During a VA special psychiatric examination in January 1987, the Veteran indicated that he originally hurt his knee working at a lumbar and wrecking company during a construction job in 1969.  He reportedly heard something tear, a ligament, and tried to stand but could not.  Special orthopedic examination of the Veteran's left knee notes that the Veteran underwent left knee surgery for a torn ligament in 1969.  He was reportedly told that he had internal derangement of his left knee and he reported that he had experienced recurrent difficulty with his left knee joint ever since.  X-ray of the Veteran's left knee at that time was read as showing questionable minimal osteoarthritis of the patella and medial compartment, otherwise normal.  The examiner diagnosed post-operative residuals of internal derangement of the left knee.  

In a February 2012 statement from MR, a nurse practitioner at Milwaukee VAMC Department of Orthopedics indicates that the Veteran is a patient there and that has been receiving treatment for several years at that facility for pain from degenerative osteoarthritis of the left knee.  MR stated that the Veteran told him that he injured his knee during service during a physical training exercise where he was running and felt pain in his knee.  The Veteran reported being seen in the dispensary for this in June 1964, when he was given a prescription for medication for pain behind the left knee.  The Veteran had a copy of the progress report verifying the in-service visit.  The Veteran reported that pain had persisted after he was discharged from service, along with giving out of the knee.  He then sought help from a private orthopedist who performed a surgery to remove the torn portion of the meniscus.  MR stated that if this was the case, and it appeared to him that it was, then the arthritis that the Veteran has today is more likely than not a direct result of the injury that he sustained while in the service.  

In a lay statement received in January 2012, the Veteran younger brother indicated that ever since the Veteran came home from the Army, he has had problems with his left knee.  He recalled one time the Veteran wrote home indicating that he had hurt his left knee.  He recalled that the Veteran always wrapped his left knee with an ace bandage since returning from service and when asked why, the Veteran stated that it made his knee feel stronger.  

During VA examination in October 2013, the Veteran reported that he hurt his left knee while playing sports and doing jumping exercises during service.  He reported that a knot behind his left knee during service was treated with a wrap.  He reported that his left knee started popping out of place during service and worsened after his discharge from service.  The Veteran reported that his first left knee surgery occurred in the late 1960's to repair the knee.  The Veteran reported that he underwent a second left knee surgery approximately 20 years prior (i.e., approximately 1993).   Following review of the claims file, examination of the Veteran and consideration of his contentions, the examiner opined that it is not at least as likely as not that the Veteran's current chronic diagnosis of degenerative joint disease of the left knee is related to injury or treatment during his military service.  She reasoned that the Veteran's service treatment records report left knee pain, but no specific mechanism of injury was noted and left knee examination at that time was reported as negative.  No swelling, tenderness, limited motion or weight bearing, instability and/or locking, which she stated are examination findings consistent with ligament or meniscus injury were reported.  In addition, there were no records of any ongoing treatment for a left knee condition in service and examination at discharge was marked as normal and the Veteran marked "no" to whether he experienced any history of trick or locked knee.  She stated that there are no post-service treatment records pertaining to a left knee condition until 1979 when a private treatment note showed a left knee ligament sprain, injury fell down stairs.  The examiner also noted that a 1985 treatment note reported history of left knee surgery in 1969 and a 1987 treatment note reported history of a left knee injury in 1969; however, there were no treatment notes for a left knee condition dated in 1969 in the claims file.  Based on the foregoing, the examiner stated that it is her opinion that injury following service along with aging are more likely than not the cause of the Veteran's currently diagnosed left knee degenerative joint disease. 

In a lay statement received in February 2014, the Veteran's sister recalled that the Veteran was physically fit prior to service but that after his return from military service he could no longer play ball or play in the snow due to left knee pain.  

In statement received in July 2015, Dr. JTK. M.D., indicated that he had performed an orthopedic consultation with the Veteran three days prior for evaluation of his left knee.  He noted that the Veteran related that he had an injury to his left knee during service and that he has always had left knee pain ever since.  He stated that he dealt with it as best he could and continued with his service, but a year later, after he was out of service, he sought private evaluation for his left knee because it was continuing to bother him so much and he ended up having an arthrotomy for a medial meniscectomy.  Dr. JTK stated that the Veteran has continued to have problems with the left knee since that time and that he has been receiving treatment for his left knee at the VA.  Based on the foregoing. Dr. JTK stated that he would say that the fact that the Veteran's left knee is significantly worse and requires a total knee arthroplasty would be considered service related.  He stated that it certainly would be work-related, at least as far as his understanding of workman's compensation.  Dr. JTK stated that he was not sure if the rules are different for service connection, but he does definitely think that the two situations are connected and that the original injury sustained and the meniscectomy necessary for that led to the fact that the left knee is so bad now that it needs a knee replacement.  

VA treatment records from 1986 to 2015 reflect occasional treatment for left knee complaints.

On review, the Board finds that service connection for a left knee condition, to include degenerative joint disease, is not warranted.  

To the extent that the Veteran's and his siblings' statements can be interpreted to reflect that a chronic left knee condition manifested in service or as an allegation of continuity of symptoms of arthritis since service, the Board finds that allegation not credible.  As outlined above, the evidence shows that at separation from active duty in August 1965, the Veteran's lower extremities were normal on clinical evaluation; the Veteran specifically denied having any bone or joint deformity or history of "trick" or locked knee.  The October 2013 VA examiner opined that the Veteran's current left knee degenerative joint disease is most likely related to post-service injuries that he sustained while working in construction, as well as his increasing age, and less likely as not related to any incident of his military service, to include complaint of left knee pain therein in June 1964.

The Board finds the Veteran's statements made in connection with his claim for benefits to be less credible than his statements made during service and at the time of separation, coincident with a normal physical examination of the lower extremities.  Significantly, the service separation examination report was completed and signed by a military examiner.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The preponderance of the evidence is against a finding that a chronic left knee disability was manifested in service or that arthritis was manifested in the first post service year.  As noted by the October 2013 VA examiner, the Veteran's lower extremities were reported as normal on separation examination in May 1965.  There is no indication that he sought treatment for left knee complaints at any time prior to 1969 when it was noted that he underwent left knee surgery, approximately 4 years after service following a work-related injury.  Thus, the preponderance of the evidence, including the Veteran's own statements during service and several years thereafter, is against a finding of onset of a left knee disability in service and continuity since discharge.  The fact that the Veteran's lower extremities were normal on a May 1965 physical examination for discharge purposes does not support a finding of chronicity in service and continuity since.  It is also noteworthy in that regard that in the interim the Veteran engaged in a strenuous occupation which would appear to have been inconsistent with any significant chronic left knee disability.  Moreover, as noted, during VA psychiatric examination in January 1987, the Veteran reported that he originally hurt his knee working at a lumbar and wrecking company in 1969 at which time he heard something tear, a ligament, and realized that he was unable to stand when he tried to stand.  

Accordingly, the preponderance of the evidence is against the claim of service connection for a left knee disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.

In addition, as arthritis or degenerative joint disease of the left knee is not shown to have been manifested in the first post service year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  In this regard, there is no evidence that any left knee degenerative joint disease was diagnosed until January 1987 at which time left knee x-ray was read as showing questionable minimal osteoarthritis of the patella and medial compartment, approximately 21 years after the Veteran's separation from service.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current left knee degenerative joint disease is related to his service.  The Board finds the October 2013 VA examination/opinion to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history.  The examiner's opinion was also based on a physical examination complete with a review of scans and include historically accurate explanations of rationale that cite to factual data.  Further, the examiner clearly reviewed all the evidence of record, including the Veteran's contentions.

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's left knee disability and his service is the statement's received from the Veteran's VA nurse practitioner in 2012, and the July 2015 statement of Dr. JTK, M.D.  Both medical practitioners opined that the Veteran's current left knee disability had onset during or is otherwise related to complaint of left knee pain during service.  The Board finds the 2012 nurse practitioner and the 2015 physician's statements to be entitled to no probative weight, however.  

Specifically, the 2012 nurse practitioner's and Dr. JTK's June 2015 statements do not indicate or otherwise suggest that they had any knowledge of the Veteran's earlier reports of a post-service work-related left knee injury that resulted in left knee surgery in 1969.  Instead, the nurse practitioner's and Dr. JTK's opinions are based on the Veteran's erroneous report that left knee symptoms during service continued post service and ultimately culminated in a left knee meniscectomy in 1969, which is not consistent with the remainder of the medical evidence of record.  

Regarding the Veteran's and his siblings' own opinions and statements suggesting that the Veteran's left knee disability is due to an injury in service, although laypersons are competent to provide opinions on some medical issues, the specific issue in this case (whether a disorder such as left knee degenerative joint disease may be related to a remote injury in service in the absence of continuity of symptoms demonstrated) falls outside the realm of common knowledge of a layperson.  Neither the Veteran nor his siblings have any demonstrated or alleged expertise in determining a medical nexus, nor has any supporting medical opinion or medical treatise evidence been offered.  Therefore, the Veteran's and his siblings' opinions in this matters have no probative value.

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for a left knee condition, to include degenerative joint disease, and the appeal in this matter must be denied. 

ii.) Residuals of a TBI

The Veteran seeks entitlement to service connection for residuals of a TBI, to include headaches, concentration and memory problems, irritability, and anxiety.  In his February 2010 claim for service connection for such, his representative referred to CT scan of the Veteran's brain at the Milwaukee VAMC in 2009 and 2010.  See correspondence received from representative on February 23, 2010.  In a March 2010 statement, the Veteran indicated that he sustained head injuries during service when he was beaten in the head with a shovel and was knocked unconscious.  He stated that he also received injuries to his head over his nose, between his eyes.  See Veteran's statement received March 30, 2010.  In his January 2012 Notice of Disagreement, the Veteran stated that his service treatment records clearly show treatment for headaches and receipt of medication.  

A review of the Veteran's service treatment records show that in February 1963 he complained of nerves with headache for which Fiorinal and Darvon medications were prescribed.  In March 1963, he complained that his eyes hurt, but could not say where, but that it was somewhere in his eyes or eyelids.  No abnormalities were noted on physical examination and Visine eye drops and aspirin were prescribed.  In May 1963, the Veteran underwent minor surgery for removal of (2) nevi on his face.  In June 1963, the Veteran reported a history of headaches since three weeks prior for which he was again prescribed Fiorinal medication.  In July 1963, he complained of a history of headaches since six weeks prior and prescription Fiorinal medication was refilled.  In September 1963, he complained of tension headaches since two months prior and Meprobamate and Ornade medications were prescribed.  In March 1964, the Veteran complained of occipital dull ache that occurred daily since 8 months prior.  It was noted that the ache was not really pain but a nervousness.  Physical examination was negative and diagnostic impression was tension headaches.  "APC" (aspirin, phenacetin and caffeine) was prescribed.  

In February 1965, the Veteran sustained laceration over the bridge of his nose the evening prior which was cleaned and sutured.  Sutures were removed 5 days later and it was noted that the wound had healed without infection.  In March 1965 the Veteran complained that reading bothered his eye after he was punched in the eye.  Physical examination showed that the orbit was tender without fracture.  During separation examination in May 1965, the Veteran reported that he was in good health.  He denied any history of frequent or severe headache, dizziness or fainting spells, eye trouble, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, any drug or narcotic habit, and excessive drinking habit.  During separation examination, clinical evaluation of his head, face, neck and scalp was reported as normal.  Clinical neurologic and psychiatric evaluations were also reported as normal.  There were no defects or diagnosis pertaining to a head injury of any kind.    

Private treatment records received from the Veteran in August 1984 show that he sustained a gunshot wound to his back in 1971 during a disagreement.  In December 1977, he was diagnosed with cervical and lumbar strain with posttraumatic headaches following involvement in a motor vehicle accident.  A June 1978 letter to Dr. GWM states that during examination in May 1978, the Veteran denied any history non-industrial injuries.  In December 1979 and January 1980, the Veteran was diagnosed with posttraumatic cephalgia following involvement in a motor vehicle accident in which he was struck from behind.  In November 1982, he was treated at Fairmont Hospital for depression at which time he was prescribed antidepressant medication.  

In addition, a March 1983 traffic collision report shows that the Veteran was a drunk driver in an accident in which he sustained cuts under his right eye and on his nose.  See Traffic Collision Report Received May 13, 1985.  

In a statement dated on July 16, 1984, the Veteran described his history of multiple post-service work and motor vehicle accident related injuries dating from 1970 to 1982.  He stated that he had been off of work until 1983 when he was involved in another car accident.  He stated that he had not been able to return to work since due to severe pain and headaches.  

During VA general medical examination in January 1985, the Veteran reported that during service he incurred facial laceration that required sutures to close over the bridge of his nose.  He stated that he has had frontal headaches and problem with frontal sinuses since that injury was uncured.  He reported rather profound depression and anxiety over the past year.  It was noted that he was unable to obtain reemployment due to work-related disabilities, that he was experiencing a great deal of financial problems, and was obviously quite anxious over his present situation.  He reported that he could not sleep through the night without having trouble worrying with his ulcer.  X-ray of the Veteran's skull was reported as normal.  Diagnostic impressions included depression and anxiety, headaches, and facial laceration.  Significantly, the examiner did not provide an opinion as to the etiology of the Veteran's diagnosed headache disability.

During a January 1987 VA special psychiatric examination, the Veteran reported that his service time was uneventful.  He did complain that people hollered at him and called him names.  He reported that he had not worked since 1983 and that he was depressed by his inability to find work. He also reported that he felt dejected and like a failure due to his inability to support himself and to have a normal sexual relationship with a woman due to impotency.  The Veteran reported difficulty sleeping and disclosed persistent, apparent paranoid delusions about people following him and telling prospective employers about him to ensure that he is not hired following an interview.  He seemed strongly convinced that others were persecuting him in this manner.  He demonstrated average cognitive ability.  The examiner diagnosed alcohol abuse disorder in remission, paranoia, dysthymic disorder (mild), and inhibited sexual excitement.  

During VA mental disorders examination in December 2010, the Veteran alleged that he sustained a traumatic brain injury during service.  The examiner noted the presence of a February 1965 service treatment record which documented the presence of a laceration on the Veteran's notes which required sutures.   The examiner pointed out that there was no mention of a loss of consciousness or any type of traumatic brain injury.  Rather, a subsequent service treatment note dated 5 days later indicated that sutures were removed and the wound was considered healed.  When questioned about the incident during the VA examination, the Veteran indicated that he jumped up to get something off of the roof when he sustained a big gash on his nose.  He stated that he felt nauseated at that time and that he would pass out.  He stated that he was taken to the Emergency Room, stitched up, and sent back to his barracks.  The Veteran denied loss of consciousness during this event.  He did say that he had never felt right since that event in that one of his eyes is off, out of line and he noted that his nose bothers him.

Regarding a second incident that was not documented in the claims file, the examiner noted that the Veteran reported that he was involved in a fight with one of his peers while stationed at Fort Sill (1962-1963) and after he beat the man up he went to bed and later awoke to the man standing over him with a trenching tool and the man hit him in the head.  The Veteran reported that some of his friends came along and helped him get some treatment for his head injury.  The examiner stated that once again, there was no known loss of consciousness.  

The December 2010 VA mental disorders examiner opined to a reasonable degree of neuropsychological certainty that the Veteran did not experience a traumatic brain injury or closed cranial trauma according to a review of the claims file and also according to the Veteran's self-report.  She stated that the Veteran's reported injuries are consistent with diagnoses of injury to the soft tissues and laceration(s) to the skin of his nose.  She stated that these would not have left any significant residuals beyond a few weeks and they certainly would have left no cognitive residuals or brain damage.  She stated that there is no evidence upon formal assessment of any type of brain damage or cognitive impairment.  She stated that there is no evidence currently of a mood disorder of any type.  

Neuropsychological testing performed during the December 2010 VA examination showed that no evidence of clinically significant depression or anxiety.  There was no evidence of irritability during the interview or on testing.  There were no pathognomonic findings as to the Veteran's attention and concentration.  IQ testing revealed no evident decline in the Veteran's higher cognitive functions.  The Veteran's memory was deemed to be commensurate with his IQ.  The examiner stated that there were no deficits on performance either visually or verbally, thus, there is no evidence of a substantiation of the Veteran's claim of a decline in recent memory.  There were no deficits in language processing in any area.  There was no evidence of significant changes in frontal lobe/executive functions.  The only unusual finding was seen upon examination of visual fields.  Specifically, the Veteran was very inconsistent in his responses to the visual field testing, at times not perceiving unilateral stimuli and then again perceiving them without difficulty.  The examiner stated that the reason for this is unclear; however, it is more likely than not secondary to vascular changes seen on neuroimaging in the right hemisphere and less likely than not related to the Veteran's soft tissue injury/lacerations to the face during service.  

In November 2013, the Veteran was afforded an initial TBI examination.  Following a review of the claims file and examination of the Veteran, the examiner concluded that the Veteran does not now, nor has he ever had a TBI or any residuals of a TBI.  The examiner reasoned that a review of the Veteran's service treatment records is negative for any complaints, findings or diagnosis of a TBI.  He stated that while the Veteran did sustain injuries to his head during service, he did not report any loss of consciousness as a result of those injuries.  In addition, report of a May 1965 separation examination was negative for finding, complaint or diagnosis of a TBI or residuals of a TBI.  The examiner further observed that previous VA examinations dating since the 1980's are negative for any finding, complaint or diagnosis of a TBI.  Finally, the examiner indicated that CT scan of the Veteran's head in July 2009 revealed no acute changes or residuals of closed cranial trauma.  Thus, the examiner opined that it is not likely that the Veteran sustained a TBI during service.

The November 2013 VA examiner further opined that it is less likely than not that the Veteran's current headaches began in service or are caused by facial injuries he sustained during service.  He reasoned that the Veteran's service treatment records show that he was treated for headaches in 1963 and March 1964; however, there is no evidence of ongoing complaints, findings or treatment for headaches from March 1964 until his separation from service in August 1965 and in-service facial injuries were not documented to have occurred until 1965.  Moreover, during separation examination in May 1965, the Veteran denied history of frequent or severe headache and clinical evaluation of his head was normal.  Neurologic and psychiatric clinical evaluation were also reported as normal.  Post-service treatment records document that the Veteran sustained significant additional injuries since leaving military service and VA treatment records dating from 2002 to 2007 are negative for seeking care for chronic headaches.  The Veteran sought VA treatment for headache on December 3, 2008, at which time he reported that headache had been occurring for over 1 year; however, the examiner stated that there is no mention of headaches dating back to the Veteran's injuries during service.  In addition, it was noted that there was no history of head injury at that time.  

VA treatment records and examination reports dating from 1987 to 2015 show complaints of headaches began in January 2007.  At that time it was questioned whether his complaint of headache may be related to his hypertension and/or blood pressure medication.  During a December 2008 urgent care visit for a headache, the Veteran denied any history of head injury.  In April 2009, the Veteran's headaches were diagnosed as likely tension headaches.  In June 2009, CT scan of the Veteran's head and sinuses showed periventricular low attenuation white lesions, which were noted to be nonspecific changes and most commonly secondary to ischemic microvascular white matter disease.  There was also a well-defined low attenuation in the right basal ganglia, which may represent an old lacunar infarct.  Sinuses were unremarkable.  The Veteran's VA primary care physician questioned whether the Veteran had ischemic microvascular disease.  In June 2009, the Veteran's VA primary care physician stated that it was likely that lesions seen on CT scan of the Veteran's head were due to hypertension.  CT scan of the Veteran's head in July 2007 showed no evidence of depressed skull fracture and brain volume was noted to be appropriate for the Veteran's age.  Since October 2009, the Veteran's VA primary care physician has noted diagnosis of possible obstructive sleep apnea with notation that risks of untreated OSA include that the Veteran's headaches may be due to untreated OSA; however, the Veteran has repeatedly declined to undergo a VA sleep study to rule out diagnosis of OSA.  Finally, given findings on CT scan and MRI of the Veteran's brain, neurology recommended use of aspirin and blood pressure control.  

On review, the Board finds that service connection for residuals of a TBI, claimed to include headaches, concentration and memory problems and irritability and anxiety, is not warranted.

Significantly, both the December 2010 and November 2013 VA examiners, following a review of the Veteran's service treatment records, contentions, and the Veteran's past VA and private treatment records have both concluded that the Veteran did not sustain a traumatic brain injury during service.  Moreover, the December 2010 VA examiner concluded that the soft tissue head injuries that the Veteran sustained during service would not have left any significant residuals beyond a few weeks and they certainly would have left no cognitive residuals or brain damage.  Also, there was no evidence upon formal assessment of any type of brain damage, cognitive impairment or a mood disorder of any type.  The November 2013 VA examiner provided further supporting rationale for why the Veteran's currently diagnosed chronic headache condition is unrelated to any incident of his military service, to include any head injury sustained therein.

Post-service VA and private treatment records contain no complaint, finding, or diagnosis of a traumatic brain injury that may be related to event or injury during the Veteran's military service.  They further contain no competent medical evidence relating the Veteran's currently diagnosed chronic headaches to any incident of his military service, to include documented and alleged facial trauma therein.  They also show that the Veteran himself reported that his military service was uneventful and that he explicitly denied any history of non-industrial injury and history of head injury.  The Veteran has not submitted any competent medical evidence indicating that he incurred a TBI during service and that he suffers from residual disability from his claimed TBI during service.

To the extent that the Veteran contends that he sustained a TBI during service and that he suffers current residual disability related to his claimed TBI during service, such assertions would be questions of medical diagnosis and causation of disabilities which are not capable of lay observation, but rather, require the expertise of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as regarding either the nature or etiology of a left knee condition and any residuals of a TBI have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for a left knee condition and residuals of a TBI must be denied.  In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert, 1 Vet. App. at 55-57.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee condition is reopened.  

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for residuals of a TBI is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


